Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “A suspension joining structure comprising: a lower arm having one end fastened to a vehicle body; an assist knuckle having a strut thereon; a fastening unit configured to connect one end of the lower arm and a lower end of the assist knuckle to each other; a suspension fastened to the assist knuckle and rotating independently of the assist knuckle to assist steering of a wheel; a steering input part connected to the assist knuckle, and configured such that a steering force is applied to the suspension upon steering; and a rotation transfer unit arranged between the suspension and the steering input part, wherein the steering input part comprises at least one mounting part fastened to the assist knuckle, and wherein the assist knuckle comprises a fastener at one end thereof, the fastener arranged to correspond to the at least one mounting part.”
The prior art of record does not disclose “wherein the steering input part comprises at least one mounting part fastened to the assist knuckle, and wherein the assist knuckle comprises a fastener at one end thereof, the fastener arranged to correspond to the at least one mounting part.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/           Examiner, Art Unit 3614                                                                                                                                                                                             
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614